Citation Nr: 1545431	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  12-34 381	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for hepatitis C.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Although the veteran initially appealed from the September 2011 rating decision as to additional claims denied in that decision, in his substantive appeal, VA Form 9 submitted in December 2012, he limited his substantive appeal to the three issues listed on page one of this decision.

The Veteran and his wife testified at a hearing before the Board in Washington, DC, in September 2015.  At that time, the Veteran submitted additional evidence pertaining to his claims.  That evidence was received after the most recent consideration of the case by the RO in an October 2012 statement of the case (SOC).  At the hearing, the Veteran waived initial RO review of the evidence submitted at that time.  See 38 C.F.R. § 20.1304(c) (2015).  To the extent that any other additional evidence on file received since the October 2012 SOC was without such waiver, given the decision below resulting in a complete grant the Veteran's claim for the issues decided, the Veteran is not prejudiced by the Board's decision without waiver or issuance of a supplemental SOC.  See id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1.  During a September 2015 hearing before the Board, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw his appeal of the claim of entitlement to an increased disability rating in excess of 10 percent for hepatitis C.

2.  The Veteran has a low back disability of degenerative disc/joint disease, disc bulging at L4-5 with spinal canal stenosis, with associated effect on the right S1 nerve root, that is related to active service.

3.  The Veteran is prevented from securing and following substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria have been met for withdrawal of an appeal by the Veteran of the claim of entitlement to an increased disability rating in excess of 10 percent for hepatitis C.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

2.  The criteria for service connection for a low back disability including degenerative disc/joint disease, disc bulging at L4-5 with spinal canal stenosis, with associated effect on the right S1 nerve root, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Hepatitis C Rating Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In the present case, during a September 2015 hearing before the Board, the Veteran withdrew his appeal of the claim of entitlement to an increased disability rating in excess of 10 percent for hepatitis C.  The Veteran's intention was clear.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim and the claim is dismissed.
 
II. Service Connection for a Low Back Disability

Applicable Law

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection generally requires sufficient evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evidence and Analysis

Service treatment records in February 1969 show that the Veteran reported complaints of pain in the left lower back.  The area was tender on palpation but there was no swelling or discoloration.  The Veteran reported to the dispensary the next day with complaints of tenderness of the left lateral intercostal muscles.  

He was seen in January 1970 for complaints of pain and discomfort in the area of the left rib cage in the area of the back and side.  The Veteran reported complaints of pain of the left side of the chest posteriorly for one year, and reported a history of broken rib, the left eighth rib posteriorly, which occurred about 8 months before with intermittent discomfort in the area since then.  

When seen in February 1970 for complaints of pleuritic type pain in the area of the left eighth rib just inferior to the scapula.  The Veteran reported a history that in February 1969 he had sustained a strain to the left side of the thorax during training; and that a routine chest x-ray in July 1969 revealed a healing fracture of the left eighth rib.  Current chest x-rays showed a healed old fracture of the left eighth rib, which the provider assessed as causing symptoms as described by the Veteran.

During service examinations in February and May 1970, the evaluation of the spine, other musculoskeletal system, and upper and lower extremities was normal. 

After service, the report of a May 2011 VA examination of the spine shows that the Veteran reported a history of back pain since 1970; and of an injury during training at the time he also fractured his rib.  He reported he required back surgery in 1985 for ruptured disc.  He reported current complaints of pain, stiffness, weakness, fatigability of the lumbosacral area.  He also reported complaints of pain located across the lumbosacral area that radiates to the right leg.  

During the May 2011 VA examination of the spine, x-ray examination concluded with an impression of broad-based disc bulging at L4-L5 with facet arthropathy that caused moderate cental canal stenosis at L4-L5.  Retrolisthesis of L5 on S1 narrows the spinal canal with mass effect on the right S1 nerve root.  

The examination report contains a diagnosis of degenerative disc disease of L5-S1; disc bulging at L4-5 causing moderate spinal canal stenosis.  The examiner opined that the degenerative disc disease and disc bulge of the lumbosacral spine is less likely as not related to service.  As rationale for the opinion the examiner stated that there was no history of back injury during service; the back pain mentioned in 1969 was over the left eighth rib; no back injury was documented in examinations in 1969 or 1970; the separation examination was normal; and the Veteran had surgery for ruptured disc in 1985.

In a July 2014 form statement titled "nexus statement," a physician, Peter A. Jacobson, specialist in internal medicine, noted his review of the Veteran's service treatment records and treatment records since separation from service.  Dr. Jacobson indicated that he had examined the Veteran and diagnosed degenerative disk disease with low back pain.  Dr. Jacobson opined that this was most likely (51 percent probability or better) caused by or the result of injury in service on February 24, 1969.  As rationale, Dr. Jacobson noted there was blunt trauma to the back as a result of a 1969 injury. 

In an August 2014 form statement also titled "nexus statement," a physician, Dr. Raj M. Eliazer, specialist in neurology, noted his review of the Veteran's service treatment records and treatment records since separation from service, noting specifically his review of February 1969 records and post service reports of magnetic resonance imaging examination.  Dr. Eliazer indicated that he had examined the Veteran and diagnosed lumbar spinal canal stenosis, and degenerative joint disease.  Dr. Eliazer opined that this was most likely (51 percent probability or better) caused by or the result of injury in service reflected in complaints of lower back pain on February 24, 1969 when he went to the clinic.  As rationale, Dr. Eliazer noted that the Veteran has had back pain and surgery for degenerative disease secondary and likely associated with heavy physical duty during combat. 

The Veteran essentially claims he has had low back symptomatology since during service.  The Veteran testified at his September 2015 Board hearing that during training in service in February 1969, he was injured at the same time when his eighth rib was fractured.  He testified that he went to an aid station and complained of the back problem and of pain in the right lower portion of the back while exhaling.  He further testified of having back pain associated with other incidents in service.

The Veteran is competent to report on his current low back symptoms, which he testified he began to experience in service, which is associated with his February 1969 injury that also resulted in a rib fracture.  He is competent to report on the continuity since service of the low back symptomatology.  

The Board finds the opinions of Dr. Jacobson and Dr. Eliazer in July 2014 and August 2014 to be more probative than that of the examiner of the May 2011 VA examination.  The rationales of the two opinions given in July and August 2014 are consistent with the clinical evidence on file, including the Veteran's in-service complaints of low back pain associated with the February 1969 injury that also resulted in the rib fracture.  The VA examiner's opinion and its rationale, however, are based on there being no history of back injury during service.  However, there is a history of complaints of back pain contemporaneous with the February 1969 injury.

Given the sufficient evidence of a significant torso area injury resulting in rib fracture and associated complaints of back pain while performing duties, and subsequent additional rigorous physical activity associated with combat service in Vietnam,  and the competent and credible reports of the Veteran regarding the continuity of perceived back symptoms since service that supports the later diagnosis of lumbosacral spine symptomatology, positive nexus opinions, and affording the benefit of the doubt to the Veteran regarding any countervailing evidence as to etiology, the Board finds his diagnosed low back disability is related to service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  

Accordingly, service connection is warranted for degenerative disc/joint disease, disc bulging at L4-5 with spinal canal stenosis, with associated effect on the right S1 nerve root.  

III. TDIU

Applicable Law

VA regulations provide that total disability ratings for compensation may be assigned if the schedular rating is less total when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

The determination of a single disability as ratable at 60 or 40 percent or more includes consideration of disabilities involving one or more lower extremities as a single disability. Id.  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating. 38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule that is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, when adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (stating that level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  See also Todd v. McDonald, 27 Vet. App. 79, 86 (2014) ("determining entitlement to TDIU requires an individualized assessment").

A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Marginal employment is not considered substantially gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold. Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).


Evidence and Analysis

In an application for TDIU dated in October 2010 the Veteran reported that he became too disabled to work in October 2005, and that he last worked full-time in February 2007.  He reported that he left his last job due to his service-connected disabilities, specifically his posttraumatic stress disorder (PTSD) and his type 2 diabetes.  He reported that he worked in a professional type of employment for an insurance company from April 1985 to April 2007.  

The record reflects that the Veteran's service-connected disabilities are comprised of PTSD, evaluated as 70 percent disabling since October 29, 2010; type II diabetes mellitus, evaluated as 20 percent disabling since July 2007; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling since March 2008; peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling since March 2008; hepatitis C evaluated as 10 percent disabling since October 29, 2010; residuals of fractured 8th rib, left evaluated as zero percent disabling since May 1970; appendectomy evaluated as zero percent disabling since May 1970; residuals of a shell fragment wound, left hand, evaluated as zero percent disabling since May 1970; and pursuant to this decision, a low back disability including degenerative disc/joint disease, disc bulging at L4-5 with spinal canal stenosis, with associated effect on the right S1 nerve root, which is not yet formally evaluated for VA rating purposes as this downstream aspect will be a function of the RO.

Because his service-connected disabilities include at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more, the Veteran is eligible for TDIU consideration on a schedular basis.  See 38 C.F.R. § 4.16(a).  

The evidence of record includes VA and private treatment records and VA examination reports.  Review of the record indicates that of his service-connected disabilities, the Veteran's PTSD and diabetes mellitus type II and related peripheral neuropathies, and his lumbosacral spine disability, cause the greatest impact on his ability to secure or follow a substantially gainful occupation.

In an October 2005 letter to the Veteran's treatment provider from a registered nurse of the Veteran's last employer, she notified the physician that the Veteran's job performance had been affected by the Veteran's psychiatric condition, due to behaviors including being forgetful, falling asleep in meetings, problems remembering, poor judgment, abstract thinking, responding inappropriately, unable to do tasks, flattened affect, inability to follow complex commands, and having panic attacks.

A Social Security Administration (SSA) Disability Determination and Transmittal report dated in August 2009 shows that SSA determined that disability began in April 2007, due osteoarthrosis and allied disorders and affective disorders. 

With respect to the impairment due to the Veteran's PTSD, VA psychiatry inpatient treatment records dated in April 2010 have assigned the Veteran's PTSD a Global Assessment of Functioning (GAF) score of 35.  The report contains findings that the Veteran met the clinical criteria for a diagnosis of severe and persistent mental illness that includes but is not limited to schizophrenia, bipolar disorder, major affective disorder, or severe PTSD. 

GAF is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A psychiatry assessment of a GAF score of 31 to 40 indicates that there is some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  

During a May 2011 VA psychiatric examination, the examiner concluded with an opinion that there was total occupational and social impairment due to PTSD signs and symptoms.  The examiner noted that the Veteran reported that in 2007 he was dismissed from his job at an insurance company where he had worked for over 20 years, due to problems with concentrating, falling asleep, and memory issues associated with his psychiatric disorder.  The examining psychiatrist opined that these problems may be related to multiple issues, foremost of which can be PTSD symptoms but also from some of his symptoms that are attributed to his medical conditions such as chronic low back pain, hepatitis C, and meningioma.

With respect to the impairment due to the Veteran's now service-connected lumbosacral spine disability, VA treatment records in November 2010 show that he suffers chronic low back pain with degenerative disc disease status post discectomy and symptoms of radiculopathy, which requires chronic morphine and Percocet therapy and Neurontin.

During a May 2011 VA examination of the spine, and of other service-connected conditions, with respect to unemployability the examiner noted that the Veteran had been on SSA disability since May 2007, and that the Veteran reported difficulties with falling asleep during meetings, problems with deadlines, and judgment and decision making.  The examiner made findings that the Veteran's diabetes mellitus was well controlled, that neuropathy had some effect on the Veteran's ability to sit, stand or walk for prolonged periods, and that hepatitis C was causing fatigue and malaise that affect the Veteran's ability to do a physical job.

The evidence from the VA examinations and other clinical records discussed above reflects that the Veteran's condition due to his service-connected PTSD, and most likely as well, the combined effects of his other service-connected disabilities, would preclude him from securing or following a substantially gainful occupation since the date of claim. 

The disability ratings for the Veteran's service-connected disabilities meet the requirements of 38 C.F.R. § 4.16(a) during the entire appeal period of the claim.  During that period the service-connected disabilities include at least one disability ratable at 40 percent or more-as defined in 38 C.F.R. § 4.16(a), and sufficient additional disability to bring the combined rating to 70 percent or more. 

Thus the Veteran is eligible for TDIU consideration on a schedular basis.  See 38 C.F.R. § 4.16(a).  Based on the foregoing, the grant of TDIU is warranted.


ORDER

The appeal of the claim of entitlement to an increased disability rating in excess of 10 percent for hepatitis C is dismissed.

Service connection for degenerative disc/joint disease, disc bulging at L4-5 with spinal canal stenosis, with associated effect on the right S1 nerve root, is granted.
 
A TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


